Citation Nr: 9919945	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-23 493A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than March 24, 1997, 
for the grant of nonservice-connected pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to June 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran filed his original claim for nonservice-
connected pension benefits in January 1991.  

2.  The Board denied the veteran's claim in September 1994, 
and that decision was affirmed by the United States Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims or the "Court") in January 1996.  

3.  On March 24, 1997, the veteran filed a new claim for 
nonservice-connected pension benefits.  

4.  In a June 1997 decision, the RO allowed the veteran's 
claim, effective on March 24, 1997.  



CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 1997, 
the date of the veteran's new claim, for the grant of 
nonservice-connected pension benefits have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.400(q)(1)(ii) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his original claim for nonservice-connected 
pension benefits in January 1991.  The RO denied the claim in 
September 1991.  The Board remanded the case for further 
development in September 1992.  The RO again denied the claim 
in January 1994.  The Board denied the claim in September 
1994, and that decision was affirmed by the Court in January 
1996.  

On March 24, 1997, the veteran filed a reopened claim for 
nonservice-connected pension benefits.  In a June 1997 
decision, the RO granted the veteran's claim, effective March 
24, 1997.

The veteran claims that he is entitled to an effective date 
of January 17, 1991, the date of his original application as 
he has been totally disabled since then and has continuously 
prosecuted his claim since that date.

However, given that the Board's September 1994 decision, 
which denied nonservice-connected pension benefits, was 
affirmed by the Court, it is final and is not subject to 
revision in the absence of a showing of clear and 
unmistakable error.  38 U.S.C.A. § 7104.  It has not been 
alleged by the veteran in this case that the Board decision 
was based on clear and unmistakable error, and such an issue 
is not before the Board.  See 38 U.S.C.A. § 7111.  

The effective date for the award of benefits in the case of a 
new claim filed after final disallowance will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  To the extent that the veteran seeks to relitigate 
matters previously adjudicated, this is foreclosed by the 
final September 1994 Board decision.  

In this case, entitlement to nonservice-connected pension 
benefits cannot be earlier than March 24, 1997, the date that 
the veteran filed his new claim following final disallowance.  
38 U.S.C.A. § 5110(a), (b)(3); 38 C.F.R. § 3.400(q)(1)(ii).  
Accordingly, the Board finds that the claim for an earlier 
effective date must be denied by operation of law.  



ORDER

The claim for an earlier effective date for the grant of 
nonservice-connected pension is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

